DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Response to Amendment
	The amendment filed on 8/10/2021 has been entered.  Claims 1-3, 9, 13-14, and 16-17 are pending in the application.  Claims 16-17 are rejoined.  Claims 4-8, 10-12, 15, and 18 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 6/3/2021.  

Election/Restrictions
Claim 1 is allowable (subject to overcoming the 112b rejections of the claims listed below). The restriction requirement between groups, as set forth in the Office action mailed on 10/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/20/2020 is withdrawn.  Claims 16-17, directed to a method for fabricating the smart patch according to claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
-Claim 1, line 16: please correct “when human body” to “when the human body”
-Claim 17, line 10: please correct “a preset distance” to “the preset distance”

-Claim 17, line 13: please correct “the micro-needles” to “the plurality of micro-needles”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 13-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when human body produces lactic acid or pyruvate due to pain” in lines 15-16.  However, the body can produce amounts of lactic acid and pyruvate in situations of little to no pain (see Specification par. [0042]).  Further, pain is subjective and experienced differently by each person.  It is unclear how this claim is meant to be interpreted when the body produces pyruvate or lactic acid in situations of little to no pain.  For examination purposes, the Examiner interprets this limitation to mean that the nanometer fiber is degraded when the human body produces lactic acid or pyruvate. 
Further regarding claim 1, the term “slowly” in line 16 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since “slowly” is a relative term, it is unclear how quickly decomposition must occur in order to meet the limitation “the nanometer fiber is decomposed slowly in an environment inside the human body”.  For examination purposes, the Examiner interprets this limitation to mean the nanometer fiber is decomposed in an environment inside the human body.
Further regarding claim 1, the alternative limitations in lines 21-36 are unclear.  It is unclear as to exactly which limitations are required by the claim.  Also, it is unclear whether the limitation in line 36 of “wherein the first medicine and the second medicine are different medicines” applies to each alternative limitation which includes the first and second medicines (i.e. lines 23-35) or whether line 36 only applies to the final limitation of lines 31-35.  For examination purposes, the Examiner interprets lines 21-36 of claim 1 to read (and suggests amending accordingly):
the smart patch further comprising one of (a), (b), (c), or (d):
wherein the at least one shell comprises one shell, and the one or more medicines arranged in the one shell of each of the plurality of micro-needles is one medicine; 
wherein the at least one shell comprises one shell, a first medicine of the one or more medicines is arranged in the at least one shell of a part of the plurality of micro-needles, and a second medicine of the one or more medicines is , wherein the first medicine and the second medicine are different medicines; 
wherein the at least one shell comprises two shells which are a first shell and a second shell located inside the first shell, wherein the first medicine of the one or more medicines is arranged between the first shell and the second shell, and the second medicine of the one or more medicines is arranged in the second shell, wherein the first medicine and the second medicine are different medicines; or 
wherein the at least one shell comprises three shells, which are a first shell, a second shell located inside the first shell and a third shell located inside the second shell, wherein the first medicine of the one or more medicines is arranged between the first shell and the second shell, a transition chamber is arranged between the second shell and the third shell, and the second medicine of the one or more medicines is arranged in the third shell, wherein the first medicine and the second medicine are different medicines. 


	Claims 2-3, 9, 13-14, and 16-17 are rejected due to their dependency on rejected claim 1.

Claim 9 includes limitations which further limit the first medicine and the second medicine of claim 1.  However, the first medicine and the second medicine are not , when the smart patch comprises one of (b), (c), or (d), the first medicine is a water absorbing medicine, and the second medicine is an anti-inflammatory medicine.

	Claim 17 recites the limitation “wherein the substrate is further provided with a plurality of micro-needles on a surface thereof for contact with a human body” in lines 1-2.  However, this limitation is also found in lines 7-8 of claim 1.  Therefore, it is unclear whether the micro-needles in claim 17 are intended to be the same or different micro-needles as those of claim 1.  For examination purposes, the Examiner interprets that the micro-needles in claim 17 are intended to be the same as the micro-needles of claim 1 and suggests removing the limitation “wherein the substrate is further provided with a plurality of micro-needles on a surface thereof for contact with a human body” from claim 17.
Further regarding claim 17, three limitations in claim 17 recite articles such as “it” and “them” which are unclear to what structures the articles refer. Specifically, lines 8 and 14-15 recite such articles.  For examination purposes, the Examiner interprets claim 17 to read as follows (and suggests amending accordingly):

pouring nanometer cellulose dispersion liquid into a first mold having an array of hollow micro-needles; 
inserting a second mold having a corresponding array of micro-needles into the first mold containing the nanometer cellulose dispersion liquid, keeping a preset distance between the second mold and the first mold in a vertical direction, and drying and shaping the nanometer cellulose dispersion liquid, wherein the second mold is provided with pads respectively on two sides of a frame thereof so that the preset distance is kept between the second mold and the first mold in the vertical direction when the second mold is arranged opposite to the first mold; 
removing the second mold; 
placing the one or more medicines into cavities of the plurality of micro-needles formed by the shaped nanometer cellulose dispersion liquid, and drying the one or more medicines; 
pouring nanometer cellulose solution, and mold-pressing and drying the nanometer cellulose solution using a planar third mold; and 
removing the third mold and the first mold.

Allowable Subject Matter
Claims 1-3, 9, 13-14, and 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the smart patch as claimed, specifically including a material of the at least one shell comprises a nanometer fiber; a material of the substrate is the same as the material of the at least one shell; and the nanometer fiber is degraded when the human body produces lactic acid or pyruvate due to pain or decomposed slowly in an environment inside the human body.
The closest prior art is DeMuth et al. (US 2012/0027837 A1), Singh et al. (US 2008/0269685 A1), and Wiedenhoefer et al. (US 2017/0147789 A1).
DeMuth teaches a microneedle patch (see Fig. 1) with a substrate (base layer – see Fig. 1) and a plurality of micro-needles (needles arranged on base layer – see Fig. 1) on a surface of the substrate, each of the micro-needles comprising at least one shell (“exterior, secondary coating”, see par. [0118]) and one or more medicines (“agent from an underlying coating area”, see par. [0118]) surrounded by the at least one shell (“exterior, secondary coating”); one or more layers where the one or more medicines (“agent from an underlying coating area”) are located are 
Singh teaches a microneedle patch (microprojection array 80, see Fig. 5B) with a substrate (layer 90) and a plurality of micro-needles (microprojections 88) on a surface of the substrate (layer 90), each of the micro-needles (microprojections 88) comprising at least one shell (layer 82) and one or more medicines (active ingredient in deposits 84) surrounded by the at least one shell (layer 82); one or more layers where the one or more medicines (active ingredient in deposits 84) are located are different from at least one layer where the at least one shell (layer 82) is located (see Fig. 5B), and the at least one layer where the at least one shell (layer 82) is located is separate from and does not contain the one or 
Wiedenhoefer teaches a smart patch (system 100, see Fig. 1) comprising: a substrate (base of wearable device 112), a detecting component (sensor(s) 102) arranged on the substrate (base of wearable device 112), and a reminding component (sensor processor 104) connected with the detecting component (sensor(s) 102), wherein: the detecting component (sensor(s) 102) is configured to detect a stretch degree of the substrate (base of wearable device 112) (see par. [0060]-[0061] & [0069]); and the reminding component (sensor processor 104) is configured to transmit a reminding signal (to the patient device 106 or the clinician device 108) when the stretch degree of the substrate (base of wearable device 112), detected by the detecting component (sensor(s) 102), meets a preset condition (see par. [0049]).

NOTE: only one of “wherein the at least one shell comprises one shell, and the one medicine arranged in the one shell of each of the plurality of micro-needles is the same”, “wherein the at least one shell comprises one shell, a first medicine of the more medicines is arranged in the at least one shell of a part of the plurality of micro-needles, and a second medicine of the more medicines is arranged in the at least one shell of a remaining part of the plurality of micro-needles”, “wherein the at least one shell comprises two shells which are a first shell and a second shell located inside the first shell, wherein the first medicine of the more medicines is arranged between the first shell and the second shell, and the second medicine of the more medicines is arranged in the second shell”, or “wherein the at least one shell comprises three shells, which are a first shell, a second shell located inside the first shell and a third shell located inside the second shell, wherein the first medicine of the more medicines is arranged between the first shell and the second shell, a transition chamber is arranged between the second shell and the third shell, and the second medicine of the more medicines is arranged in the third shell; wherein the first medicine and the second medicine are different medicines” are required by the claim as this limitation is written in the alternative (see also 112(b) rejection of claim 1 above).

	Claims 2-3, 9, 13-14, and 16-17 would be allowable by virtue of their dependency on allowable claim 1 (pending all 112(b) rejections are overcome).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783